IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42089

STATE OF IDAHO,                                 )   2014 Unpublished Opinion No. 874
                                                )
       Plaintiff-Respondent,                    )   Filed: December 22, 2014
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
VESTAL DEAN CAUDILL,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order revoking probation and ordering execution of modified sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Vestal Dean Caudill entered an Alford 1 plea to possession of a controlled substance. I.C.
§ 37-2732(c)(1). The district court sentenced Caudill to a unified term of three years, with a
minimum period of confinement of one year, but the district court suspended the sentence and
placed Caudill on probation.     Subsequently, Caudill admitted to violating the terms of the
probation several times, and the district court ultimately revoked probation and ordered
execution of the Caudill’s sentence. However, the district court reduced Caudill’s sentence to a
unified term of two years, with a minimum period of confinement of six months. On appeal,


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                1
Caudill does not challenge the district court’s decision to revoke probation, but argues only that
his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. State v. Morgan, 153 Idaho 618, 621, 288
P.3d 835, 838 (Ct. App. 2012). Applying these standards, and having reviewed the record in this
case, we cannot say that the district court abused its discretion.
       Therefore, the order revoking probation and directing execution of Caudill’s modified
sentence is affirmed.




                                                  2